          Case 3:19-cv-00243-LRA Document 55 Filed 07/02/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


CHARLES SMITH, JR.                                                                      PLAINTIFF


VS.                                              CIVIL ACTION NO. 3:19-CV-243-HTW-LRA


WARDEN BRIAN LADNER,
Individual Capacity and Official
Capacity; DEPUTY WARDEN
VIVIAN FRAZER, Individual
Capacity and Official Capacity;
WILLIAM MOODY, Security
Ofc., Individual Capacity and
Official Capacity                                                                  DEFENDANTS


             ORDER DENYING MOTION FOR SUBPOENA DUCES TECUM

       This case came before the Court on the Motion Requesting Subpoena Duces Tecum

[Doc. #40] and the Petition in Relations to Requesting Subpoena Duces Tecum [Doc. #50] filed

by the Plaintiff, Charles Smith. By the first Motion, Smith requested that a subpoena issue to

require Dr. Carolyn L. Bigelow, a hematologist with the University of Mississippi Medical

Center’s Cancer Institute, to produce all of his medical records, including “photographs of

tumors, test, etc.” In the later Petition, Smith asked that a subpoena be issued “to each hospital’s

records department mentioned . . . .” Smith’s purpose in making these requests is to obtain

documents that will support his claim that he suffers from leukemia, and, therefore, that the

failure to provide him with cleaning supplies for his cell poses a particular risk to his health.

Neither Dr. Bigelow nor the Cancer Institute, nor any other hospitals are parties to this action.

       Fed.R.Civ.P. 45(a)(1)(D) permits the issuance of a subpoena for the production of

documents from non-parties. However, while 28 U.S.C. § 1915(d) mandates officers of the court
          Case 3:19-cv-00243-LRA Document 55 Filed 07/02/20 Page 2 of 4




to issue and serve all process in cases where the plaintiff is proceeding in forma pauperis, there is

no mandate to pay discovery costs. For that reason, such a plaintiff should only be entitled to

subpoena documents from non-parties after the Court determines the relevancy of the requested

documents and the ability of the plaintiff to pay any related costs or fees. Hughes v. Lavender,

No. 2:10-cv-674, 2011 WL 3236476, at *1 (S.D. Ohio July 28, 2011); Ruiz v. Collado, No. 15-

22618-Civ; 2016 WL 11665998, at *1 (S.D. Fla. Mar. 22, 2016) (“To the extent the plaintiff

believes that he may be relieved of the expenses and burdens associated with discovery practice

because he is proceeding in this action as an in forma pauperis litigant, he is mistaken. Plaintiff is

advised that his in forma pauperis status does not entitle him to free services such as . . .

conducting discovery . . . .”); Barnett v. Norman, No. 1:05-cv-1022, 2012 WL 2397423, at *1

(E.D.Calif. June 25, 2012) (noting that an IFP plaintiff must still “pay the fees associated with

subpoenas of third parties”); Nail v. Gutierrez, No. 1:06-cv-292, 2007 WL 4255535, at *1 (N.D.

Ind. Nov. 30, 2007) (“[A] pro se prisoner in a § 1983 suit . . . is still subject to the same terms

and conditions as any other civil litigant, including paying for his own discovery costs, such as

the cost of copying documents requested in a subpoena duces tecum.”); Kean v. Van Dyken, No.

4:05-cv-64, 2006 WL 374502, at *5 (W.D.Mich. Feb.16, 2006) (prisoner's motion for issuance

of subpoenas denied where he sought an exceptional number of documents from nonparties for

which he had no apparent ability to pay). See also Gaia v. Smith, C.A. No. C-09-212, 2010 WL

1257820, at *1 (S.D. Tex. Mar. 24, 2010) (denying prisoner plaintiff’s motion for leave to

depose inmates “without prejudice subject to a request by plaintiff as to the method of the

depositions as well as an indication as to how the fees and expenses consistent with those

depositions will be paid.”).




                                                  2
          Case 3:19-cv-00243-LRA Document 55 Filed 07/02/20 Page 3 of 4




       The documents sought by Smith – first, his medical records from UMC and then his

records from “each hospital” are likely to be voluminous and expensive. Rule 45(c)(2)(B) states

that “an order to compel production shall protect any person who is not a party or an officer of a

party from significant expense resulting from the inspection and copying commanded.” The

intent of Rule 45 is to prevent shifting litigation costs to a non-party. Broussard v. Lemons, 186

F.R.D. 396, 398, 44 Fed.R.Serv.3d 745 (W.D. La. Feb. 26, 1999). As the Louisiana district court

recognized, courts addressing the allocation of costs of subpoena compliance have consistently

held that non-parties who have no interest in a litigation should not be required to subsidize the

costs of a litigation. See United States v. Columbia Broadcasting System, Inc., 666 F.2d 364, 371

(9th Cir.), cert. denied, 457 U.S. 1118 (1982); Linder v. Calero–Portocarrero, 183 F.R.D. 314

(D.D.C.Cir.1998) (“When nonparties are forced to pay the costs of discovery, the requesting

party has no incentive to deter it from engaging in fishing expeditions for marginally relevant

material.”). This protection is particularly important where the non-party is a medical facility.

Given the many requests for medical records that regularly occur, the costs of compliance must

be significant.

       On December 9, 2019, in another case filed by Smith, Charles Smith, Jr. v. Warden Brian

Ladner, 3:19cv208, the Defendants filed a Notice of Service, indicating that they had provided

Smith with a copy of his medical records from 2017 – forward (Bates numbered MDOC 220 –

663) [Doc. #23]. It is likely that these documents will provide sufficient proof of Smith’s

medical condition. Moreover, the Court is willing to take judicial notice of the fact that a cancer

patient would be more susceptible to a bad outcome from a bacterial infection than a healthy

prisoner. The need for the documents that Smith wishes to subpoena is, therefore, marginal at

best and not enough to burden these hospitals with incurring the cost, which Smith cannot repay,



                                                 3
         Case 3:19-cv-00243-LRA Document 55 Filed 07/02/20 Page 4 of 4




of producing all of his medical records. For all of these reasons, Smith’s Motions for a

Subpoena Duces Tecum will be denied.

       IT IS, THEREFORE, ORDERED that the Motion Requesting Subpoena Duces Tecum

[Doc. #40] and the Petition in Relations to Requesting Subpoena Duces Tecum [Doc. #50] filed

by the Plaintiff, Charles Smith are hereby denied.

       IT SO ORDERED, this the 2nd day of July, 2020.


                                                     /s/ Linda R. Anderson
                                                     UNITED STATES MAGISTRATE JUDGE




                                                4
